JB Carter Properties II appealed, arguing that the district
                  court's refusal to grant its motion to reinstate its contract claims, which
                  had previously been disposed of on partial summary judgment, was in
                  error and that the district court erred in finding that Gashtili's
                  withdrawal of certain funds was covered by NRS 86.291(1) and that
                  Gashtili was not liable for breach of fiduciary duty.' We review an order
                  denying a motion to amend the pleadings or to reconsider for an abuse of
                  discretion.   State, Univ. & Cmty. Coll. Sys. v. Sutton,   120 Nev. 972, 987-
                  88, 103 P.3d 8, 18-19 (2004); State Indus. Ins. Sys. v. Thomas, 101 Nev.




                         'We observe that appellant's briefs and the joint appendix do not
                  comply with the Nevada Rules of Appellate Procedure. NRAP 28(e)(1)
                  requires "[e]very assertion in briefs regarding matters in the record" to be
                  supported by a citation to the record. (Emphasis added.) Appellant's
                  briefs contain numerous unsupported assertions of fact. In this regard,
                  one record citation at the end of a paragraph is generally insufficient to
                  support all assertions contained in the paragraph, and assertions made in
                  the discussion section of the briefs must also be supported, even if
                  previously supported in the facts section. NRAP 30(c)(1) requires the
                  appendix pages to be consecutively numbered. This requires each volume
                  after the first to be consecutively numbered as well, beginning with the
                  page number after the last page number of the previous volume.
                  Beginning each volume with page number 1 does not comply with this
                  rule. Although we have considered the merits of this case, parties that do
                  not comply with the rules concerning briefs and appendices risk sanctions,
                  including having their appeal dismissed for non-compliance rather than
                  considered on the merits. Huckabay Props., Inc. v. NC Auto Parts, LLC,
                  130 Nev., Adv. Op. 23, 322 P.3d 429, 434-35 (2014) (dismissal); Thomas v.
                  City of N. Las Vegas, 122 Nev. 82, 95-96, 127 P.3d 1057, 1066-67 (2006)
                  (monetary sanctions).




SUPREME COURT
      OF
    NEVADA                                               2
(0) 1947A (Ke44
                293, 296, 701 P.2d 1012, 1014 (1985). 2 We will uphold the district court's
                factual findings "if not clearly erroneous and if supported by substantial
                evidence."   Weddell v. H20, Inc., 128 Nev., Adv. Op. 9, 271 P.3d 743, 748
                (2012) (internal quotation marks omitted).
                             Regarding JB Carter Properties ll's contract claims, partial
                summary judgment was initially granted in favor of Gashtili because no
                evidence of an operating agreement existed. At trial, Bartus Carter (JB
                Carter Properties II's principal), Gashtili, and Brown all testified that
                they signed an operating agreement. Consequently, JB Carter Properties
                II orally moved to conform the pleadings to the trial testimony or for
                reconsideration of the partial summary judgment to reinstate its contract
                claims, arguing that the three principals signed an operating agreement
                and, therefore, one must exist. The district court orally denied the motion
                when JB Carter Properties II was unable to provide the operating
                agreement's terms On appeal, JB Carter Properties II argues that the



                      2 Respondent's argument that this court lacks jurisdiction to consider
                the denial of appellant's motion to reconsider lacks merit. While we lack
                jurisdiction to consider an appeal from a post-judgment order denying a
                motion to reconsider because no rule or statute provides for an appeal
                from such an order, see, e.g., Phelps v. State, 111 Nev. . 1021, 1022, 900 P.2d
                344, 345 (1995), a party may challenge an order denying a motion to
                reconsider on appeal from a final judgment, where "the reconsideration
                order and motion are properly part of the record on appeal from the final
                judgment," if the reconsideration motion was made after the final
                judgment, Arnold v. Kip, 123 Nev. 410, 417, 168 P.3d 1050, 1054 (2007), or
                where a reconsideration motion is made and then resolved by interlocutory
                order before entry of final judgment, Consol. Generator-Nev., Inc. v.
                Cummins Engine Co., 114 Nev. 1304, 1312, 971 P.2d 1251, 1256 (1998).




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) I947A
                district court abused its discretion in denying the motion, and it further
                argues that the operating agreements that it attached to its opposition to
                Gashtili's motion for partial summary judgment provided the terms of the
                operating agreement.
                            But, as Gashtili responds, Carter testified that, while he
                believes that an operating agreement existed, he had never seen a fully
                executed operating agreement. Moreover, while Carter, Gashtili, and
                Brown all testified that they signed an operating agreement, none of them
                indicated that the version they signed was either of the versions provided
                with JB Carter Properties II's opposition. And finally, when the district
                court questioned JB Carter Properties II's counsel regarding the terms of
                the operating agreement, counsel replied that no one had provided a
                document with the terms. Under these circumstances, we conclude that
                the district court did not abuse its discretion in denying JB Carter
                Properties II's motion to conform the pleadings or for reconsideration.   See
                State, Univ. & Cmty. Coll. Sys.,    120 Nev. at 987-88, 103 P.3d at 18-19;
                State Indus. Ins. Sys., 101 Nev. at 296, 701 P.2d at 1014; see generally
                Ware v. Rodale Press, Inc., 322 F.3d 218, 225 (3d Cir. 2003) (stating that,
                in a breach of contract action, the plaintiff has the burden to prove the
                existence and the essential terms of the contract).
                            JB Carter Properties II's other argument is that Gashtili's
                surreptitious withdrawal of funds was a breach of fiduciary duty. The
                evidence presented indicated that, while Gashtili withdrew certain funds
                without informing Carter, Gashtili had the authority to withdraw the
                funds.   See NRS 86.291(1) (stating that, in the absence of an operating
                agreement, the "management of a limited-liability company is vested in its




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) I947A
                   members in proportion to their contribution to its capital"). Further,
                   Brown testified that the funds were withdrawn and applied to legitimate
                   Fastran expenses. Given the evidence provided in the record, we conclude
                   that substantial evidence supports the district court's finding that
                   Gashtili's withdrawals were not a breach of fiduciary duty.   Weddell, 128
                   Nev., Adv. Op. 9, 271 P.3d at 748. Accordingly, we
                                   ORDER the judgment of the district court AFFIRMED.




                                              Saitfa


                                                                                        J.
                   14-"b11:iniy:                              Pickering



                   cc: Hon. Mark R. Denton, District Judge
                        Michael H. Singer, Settlement Judge
                        Michael R. Mushkin & Associates, P.C.
                        Greenberg Traurig, LLP/Las Vegas
                        Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                         5
(0) 1947A 440194